Exhibit 10.40

 

BURLINGTON NORTHERN SANTA FE CORPORATION

 

DIRECTORS’ COMPENSATION FOR 2004-2005

 

Directors’ Compensation

 

In July 2004, the Board, after review of competitive compensation levels and
director responsibilities, revised certain elements of the compensation to be
received by non-employee directors through fees, equity, and other programs as
described below. Non-employee directors receive an annual retainer fee of
$60,000, paid in quarterly installments. The Chairman of the Audit Committee is
paid a supplemental annual retainer fee of $10,000, and each director who chairs
any other Board committee is paid a supplemental annual retainer fee of $5,000.
In addition, for attendance at each Committee meeting or any inspection trip or
similar meeting, a meeting fee of $1,000 plus expenses is paid, including
expenses for attendance by spouses in connection with certain meetings.
Directors who are also officers or employees of the Company receive no
compensation for duties performed as a director or a committee chairman.

 

Burlington Northern Santa Fe Directors’ Retirement Plan

 

The Directors’ Retirement Plan was terminated as of July 17, 2003. The plan
provided non-employee directors an annual benefit if they served as a member of
the Board for ten consecutive years, attained the mandatory retirement age, or
were designated by the Directors and Corporate Governance Committee as eligible
for benefits. Individual participants who met the eligibility requirements of
the Retirement Plan are eligible to receive annual payments for benefits accrued
through July 17, 2003. The annual payment is the amount of the annual retainer
for services as a Board member at the time of termination of service for those
individuals who are already retired. Non-employee members of the Board who meet
the eligibility requirements will receive an annual payment in the amount of
$40,000 upon departure from the Board, which was the amount of the annual
retainer for services as a Board member at the time the Retirement Plan was
terminated. Payment ceases upon an individual’s death. Service as a member on
the board of directors of one or more of BNSF’s predecessor companies counts
toward the requirement of ten consecutive years of service.

 

An individual Board member as of July 17, 2003, who had not served as a member
of the Board for a period of at least ten consecutive years as of such date and
had not attained age 72 as of July 17, 2003, but who subsequently meets the
eligibility requirements, will be entitled to receive a pro rata annual payment
for benefits at the time of departure from the Board. See Exhibit 10.23.

 

Burlington Northern Santa Fe Non-Employee Directors’ Stock Plan

 

Under the Plan, each non-employee director is entitled to receive a one-time
grant of 1,000 Restricted Stock Units as of the annual meeting at which he or
she is first elected to the Board.

 

On April 29, 2004, each non-employee director elected at the 2004 annual meeting
of shareholders was granted non-qualified stock options to purchase 3,000 shares
of Company common stock at $32.72 per share, the fair market value on the date
of grant, pursuant to the Non-Employee Directors’ Stock Plan. These options vest
on April 29, 2005, or earlier if a



--------------------------------------------------------------------------------

Exhibit 10.40

 

director leaves the Board by reason of retirement, death, disability, or change
in control, and expire on April 29, 2014. On April 29, 2004, each non-employee
director elected to the Board of Directors at the 2004 annual meeting also
received a grant of 1,400 Restricted Stock Units. Under the Plan, as amended by
the Board of Directors on July 22, 2004, the amount of Restricted Stock Units
that each non-employee director elected to the Board of Directors at the 2005
annual meeting and at each subsequent annual meeting was increased to 1,700
Restricted Stock Units.

 

On February 11, 2005, the Board of Directors amended the Plan to grant an
additional 800 Restricted Stock Units to each non-employee director elected to
the Board of Directors at the 2005 annual meeting and each subsequent annual
meeting in lieu of the 3,000 non-qualified stock options previously granted
annually as described above, for a total grant of 2,500 Restricted Stock Units
to each non-employee director elected at the 2005 annual meeting and each
subsequent annual meeting. If an individual becomes a director on a date other
than the date of the annual meeting, he or she will receive pro rata grants of
Restricted Stock Units (as described above) for the portion of the one-year term
following the date on which the individual becomes a director. The Restricted
Stock Units will vest upon the date the director’s term of service ends by
reason of retirement, death, disability, or change in control, subject to the
director having served on the Board at least until the next annual meeting
following election to the Board. Upon vesting, the director will receive one
share of the Company’s common stock for each Restricted Stock Unit. Directors
holding Restricted Stock Units do not have any rights of a shareholder but have
the right to receive a cash payment in lieu of a dividend at such times and in
such amounts as dividends are paid on the Company’s common stock.

 

Prior to 2004, the Non-Employee Directors’ Stock Plan also permitted directors
by timely election to forego up to 25 percent of their annual retainer and
receive a Retainer Stock Award in the form of restricted stock equal to 150
percent of the amount foregone based on the fair market value of BNSF’s common
stock on the date of grant (December 31 of each calendar year), to vest three
years from the date of grant, or earlier if a director left the Board by reason
of retirement, death, disability, or change in control. All Retainer Stock
Awards will vest by December 31, 2006. See Exhibit 10.1.

 

Burlington Northern Santa Fe Deferred Compensation Plan for Directors

 

Prior to 2005, non-employee directors could voluntarily defer all or a portion
of the fees they would otherwise receive into a Prime Rate interest account, a
Company stock-equivalent (phantom stock) account or other investment option
established under the plan’s terms, which now includes an S&P 500 index fund and
a long-term capital appreciation stock fund. Participants receive subsequent
distributions from the Company in amounts determined by reference to the
investment options chosen. Distributions will be made in cash in either annual
installments or as a lump sum after a director’s departure from the Board.
Participation in this plan is frozen, and no new contributions may be made under
the plan after December 31, 2004. See Exhibit 10.3.



--------------------------------------------------------------------------------

Exhibit 10.40

 

Charitable Contributions

 

Burlington Northern Santa Fe Foundation will make an annual match of up to
$10,000 for qualified contributions by non-employee directors.